DETAILED ACTION
      Claims 1 - 16 of U.S. Application No. 17097232 filed on 11/13/2020 are presented for examination. This application is continuation of application 15498897.
Response to Arguments
Applicant's arguments filed on 01/14/2022 have been fully considered but they are not persuasive. In particular, the Applicant argues in page 9, last two paragraphs that:

    PNG
    media_image1.png
    632
    906
    media_image1.png
    Greyscale

The Examiner respectfully disagrees. The Applicant asserts that the nano-structures formed on the surface of layer 23 are not protrusions. The Applicant defines protrusion as something that “bulges or sticks out from a surface surrounding it”. This is exactly what the Nano-structure disclosed by Cheng is.
preferably nano wire, nanotube, nano particle, nanometer rods,…” on the surface of the frictional layers 11, 22, and 23. (emphasis added by the Examiner).
The Applicant discloses in para [0092] in this application that “Referring to FIG. 5, a plurality of protrusions 132 a may be provided on a contact surface of the second charging object 132 contacting the first charging object 131. Herein, the protrusions 132 a may have, for example, a wire shape or a pyramid shape, but are not limited thereto…”. (emphasis added by the Examiner).
The nan-structure of Cheng is provided directly on the surface of the frictional layers and integral part of it, or alternately, coated on top it. By any means, the final product of the frictional layer as a structures (rods, wires, or particles) that bulges or sticks out from the surface surrounding of the frictional layers 11, 22, 23. i.e. the nan-structure on the surface of layer 23 is indeed protrusions as recited in claim 1.

    PNG
    media_image2.png
    707
    845
    media_image2.png
    Greyscale

(see Cheng, page 12, last paragraph of the English translation in record).
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 9 – 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (CN 105099260; Hereinafter, “Cheng”).
Regarding claim 1: Cheng discloses a triboelectric generator (fig. 1; page 17 of the English translation, explains the triboelectric properties of the generator of fig. 1) comprising: 

    PNG
    media_image3.png
    402
    629
    media_image3.png
    Greyscale

first and second electrodes (24, and 21 respectively) spaced apart from each other (fig. 1); a first charging object (23) and a second charging object (22), 
at least one of a contact surface of the first charging object (23) and a contact surface of the second charging object (22) including a plurality of protrusions (page 12, last paragraph, and page 13 first paragraph, and fig. 7),

    PNG
    media_image4.png
    567
    904
    media_image4.png
    Greyscale

the first charging object (23) being on a surface (as seen in fig. 1) of the first electrode (24) facing the second electrode (via the second charging object), the first charging object (23) configured to be positively charged (see the “+” sign in fig. 3c below) due to contact (fig. 3b) with the second charging object (22), the second charging object (22) being between the first charging object (23) and the second electrode (21), the second charging object (22) configured to be negatively charged (see the “-” sign in fig. 3c below) due to contact (see fig. 3b) with the first charging object (23); and a grounding unit (the annotated fig. 3C below) configured to intermittently interconnect (as the shown ground allow for electric current to flow when the first and second charging objects 23, and 22 are in contact, and do not allow for electric current flow when 22, 23 are not in contact) the second charging object (22, electrically interconnect) and a charge reservoir (the annotated fig. 3c below) due to motion of the second charging object (22; towards the first charging object 23 as seen in fig. 3).

    PNG
    media_image5.png
    361
    1351
    media_image5.png
    Greyscale

Regarding claim 9/1: Cheng discloses the limitations of claim 1 and further discloses that at least one of the first and second charging objects (22, 23) includes a dopant (page 21 of the attached English translation, para 2 teaches that 22, or 23 or both could be made of metal alloy, alloys are pure metals mixed/doped with impurities) to control charge characteristics thereof (the additives in the alloys changes its triboelectric characteristics).
Regarding claim 10/1: Cheng discloses the limitations of claim 1 and further discloses that each of the first and second electrodes (24, and 21 respectively) include at least one of graphene, carbon nanotubes (CNT), indium tin oxide (ITO), metal (page 18 of the attached English translation, last paragraph), and conductive polymer. 
Regarding claim 11/1: Cheng discloses the limitations of claim 1 and further discloses that the first and second electrodes (24, and 21 respectively) are on first and second substrates (32 and 12 respectively; fig. 1), respectively.
Regarding claim 12/1: Cheng discloses the limitations of claim 13 and further discloses that each of the first and second substrates (32, and 12) include one of a hard material and a flexible material (plastic or flexible material; page 23, 3rd para).
Regarding claim 14/1: Cheng discloses the limitations of claim 1 and further discloses that the charge reservoir (please see the annotated fig. 3C in the discussion .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Adamson et al. (US 20040211250; Hereinafter, “Adamson”).
Regarding claim 13/1: Cheng discloses the limitations of claim 1 but does not disclose that the grounding unit includes a switching device configured to intermittently interconnect the second charging object and the charge reservoir.
Adamson discloses a generator (140) wherein the grounding unit includes a switching device (switches 50, 54) configured to intermittently interconnect (para [0066]) the second charging object and the charge reservoir (the output terminals 64, 66).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the grounding unit of Cheng to include a switching device configured to intermittently interconnect the second charging object and the charge reservoir as disclosed by Adamson to selectively discharge the generated electricity at a needed rate/frequency.
Allowable Subject Matter
Claims 2 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2: the limitations of claim 2, “the first charging object contacts the surface of the first electrode, and the second charging object is configured to be spaced apart from the first charging object and the second electrode.” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claims 3 – 8 are allowable for depending on claim 2.
Claims 15 – 16 are allowed.
Regarding claim 15: The limitations of claim 15, “a grounding unit configured to intermittently interconnect the second charging object and a charge reservoir due to motion of the second charging object, the grounding unit including a conductive member and an elastic member, the conductive member being between the second charging object and the second electrode, the conductive member being configured to intermittently contact the second charging object, and the elastic member being configured to elastically support the conductive member” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Regarding claim 16: The limitations of claim 16, “a grounding unit configured to intermittently interconnect the second charging object and a charge reservoir due to motion of the second charging object, the grounding unit including a conductive member and an insulating member, the conductive member being configured to electrically connect the second charging object and the charge reservoir to each other, and the 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832